Citation Nr: 9930771	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
claimed as secondary to scarlet fever incurred in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from October 1950 to November 1950.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that the veteran 
submitted a statement dated in February 1999 indicating that 
he had recently undergone surgery for an unspecified condition 
at the Missouri Baptist Hospital.  He also submitted medical 
records release authorization forms.  However, as discussed 
below, in the present posture of this case, the veteran has 
the burden of submitting new and material evidence sufficient 
to warrant reopening his claim for service connection, and the 
burden of submitting a well grounded claim, before VA would 
have a duty to assist him in the development of facts 
pertinent to his claim, under 38 U.S.C.A. § 5107(a). Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board is 
not required to remand the case to the RO to attempt to obtain 
the records of the veteran's recent surgery for an unspecified 
condition, and the Board will proceed with a disposition of 
the current appeal.  


FINDINGS OF FACT

1.  A decision by the Board in December 1982 denied the 
veteran's claim for service connection for a heart disorder, 
claimed as secondary to scarlet fever.  

2.  Additional evidence presented or secured since December 
1982 is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 1982 decision by the Board, which denied the 
veteran's claim for service connection for a heart disorder, 
secondary to scarlet fever, is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  The evidence received since the December 1982 Board 
decision is not new 
and material, and the veteran's claim for service connection 
for a heart disorder, secondary to scarlet fever, has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA sec. 1110 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

The evidence considered by the Board in reaching its December 
1982 decision, which denied entitlement to service connection 
for a heart disorder, consisted of:  service medical records; 
statements by the veteran; a transcript of testimony at a 
personal hearing at the RO before a hearing officer in 
February 1982; VA clinical treatment records dated in 
September 1981; and a medical certificate submitted by the 
veteran's private physician, showing treatment from September 
1974 to January 1980.  

The veteran's service medical records showed that he was seen 
from April through May 1943 for "scarlet fever", and was 
found to have a transient heart murmur.  His service 
separation examination showed no abnormalities. Subsequent 
medical examinations from his period of service from October 
through November 1950 were entirely negative for any 
complaint, diagnosis, or treatment of cardiovascular 
abnormality. The medical certificate from the private 
physician showed that in January 1980 the veteran was seen 
for palpitations, and his blood pressure was recorded as 
130/80; the matter of the etiology of the veteran's 
palpitations was not addressed. 

At the hearing in February 1982, the veteran testified that 
he had scarlet fever in service, and he was told by a Navy 
physician at the time that he was cured, but would likely 
experience problems when he was 40 or 50 years of age.  The 
veteran stated that he first began to have heart problems 
approximately 18 years after his separation from service.  He 
indicated that he first experienced problems of such severity 
as to require treatment in 1981.  

In January 1998, the veteran attempted to reopen his claim 
for service connection for a heart disorder, secondary to 
scarlet fever.  The additional evidence submitted consists 
of:  personal statements by the veteran, a letter dated in 
January 1998 to the veteran from a VA physician, who reviewed 
his service medical records; VA clinical treatment records 
dating from December 1996 through November 1997, and private 
medical treatment records dated in November 1994.  In 
addition, the Board requested an expert medical opinion with 
respect to the issue on appeal from the Veterans Health 
Administration (VHA), and pursuant to that request, a VHA 
expert opinion was issued in September 1999.  

The January 1998 letter from the VA physician stated that the 
veteran's service medical records show that he was admitted 
for treatment for an illness that could have been 
streptococcal pharyngitis.  The physician also states that 
the veteran developed a transient heart murmur in service, 
which could have been a murmur related to acute rheumatic 
fever.  The VA physician stated that the limited nature of 
the records and limited technological capability at the time 
precluded her from making any more definite statement.  She 
also noted that there was nothing in the record to show that 
the veteran definitely did not have the above conditions.  

The VA clinical and private treatment records dating from 
December 1996 through November 1997 show that the veteran was 
diagnosed with rheumatic heart disease, recent branch retinal 
artery occlusions on the right, and significant aortic 
stenosis, and that he underwent cardiac catheterization in 
November 1994.  The records do not contain findings or an 
opinion that the veteran's diagnosed heart disorders were 
related to service.  The records did not address the etiology 
of the veteran's heart disorders.  

The VHA expert medical opinion of September 1999 indicated 
that: while in service, the veteran had an episode of 
pharyngitis associated with a skin rash, which was diagnosed 
as scarlet fever, and a transient heart murmur was heard; the 
veteran demonstrated no other physical manifestations of 
rheumatic fever and improved rapidly; he had no further 
complaints, and no cardiac abnormalities were noted at the 
time of his reinduction into service in 1950; the first 
incidence of a heart murmur was noted following service in 
approximately September 1982, and sometime after 1990, the 
veteran became symptomatic; mild aortic stenosis was revealed 
in 1994, which had undergone some progression since that 
time.  

The VHA examiner reviewed the veteran's medical records and 
concluded that it was unlikely that the current aortic 
stenosis was related to the episode of scarlet fever in 1943.  
The examiner stated that: the 1943 illness was very unlikely 
to have been rheumatic fever, and cardiac findings were 
inconsistent with significant carditis; there were no 
extracardiac manifestations compatible with rheumatic fever; 
therefore, although it was likely that the veteran had had a 
streptococcal disease, there was no evidence of rheumatic 
fever; furthermore, the veteran's stenotic aortic valve 
disease began over 30 years after his active duty illness.  
The examiner observed that such a long period of being 
asymptomatic would be unusual for rheumatic aortic stenosis, 
and the veteran's aortic valve disease was detected during a 
period of the veteran's life when many individuals develop 
arteriosclerotic aortic stenosis.  The examiner concluded 
that it was more likely that the veteran currently has 
nonrheumatic calcific aorticstenosis.  

The Board has evaluated the evidence presented or secured 
since December 1982 and finds that none of the additional 
evidence tends to show that any current heart disorder is 
related to any incident or manifestation during the veteran's 
period of active service, to include an episode characterized 
at that time as "scarlet fever".  Therefore, while some of 
the additional evidence is "new", in the sense that it was 
not of record in December 1982, none of the additional 
evidence is "material".  Moreover, the September 1999 VHA 
opinion is contrary to the veteran's assertions, and does 
not, therefore, constitute material evidence. 

The additional postservice clinical treatment records 
submitted merely show that the veteran has a current heart 
disability.  The records do not contain a medical opinion 
linking a current heart disorder to the veteran's period of 
active service.  In addition, the opinion offered by the 
reviewing VA physician dated in January 1998 did not provide 
a definite medical opinion as to the etiology of the 
veteran's current heart disorder, but only indicated that the 
veteran possibly could have suffered from scarlet fever in 
service.  The Board's December 1982 decision noted that there 
had been a diagnosis of scarlet fever in service.  The 
finding in January 1998 by a VA physician that the veteran 
may have had scarlet fever in service is thus not new.   

The only other additional evidence consists of the veteran's 
personal statements and the September 1999 VHA expert medical 
opinion report. As stated above, the report of the VHA 
opinion is completely contrary to the veteran's primary 
contentions, and as such, does not constitute material 
evidence. The lay statements by the veteran to the effect 
that his currently diagnosed heart disorders are the result 
of the scarlet fever and related disorders in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His statements and 
testimony concerning the etiology of his current heart 
disorders are thus not material.  Indeed, his statement and 
testimony are not new, because, in his initial claim, 
received in October 1981, he asserted that he had an abnormal 
cardiac condition as a result of scarlet fever in 1943 while 
he was on active duty.  

In sum, the additional evidence received since December 1982 
is not new and material, because it fails to address the 
basis for the prior final denial of service connection for a 
heart disorder - that there was no competent evidence linking 
a postservice heart disorder and active service. The veteran 
has failed to submit new and material evidence sufficient to 
reopen his claim.  Essentially, what was missing at the time 
of the December 1982 decision, and what is currently lacking 
from the record, is a medical opinion that the veteran's 
currently diagnosed heart disorders are etiologically related 
to an incident or manifestation during his active service. 

The Board concludes that the additional evidence, when 
considered either alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. As the additional evidence is not "new and 
material" as contemplated by law, it does not provide a 
basis to reopen the veteran's claim for service connection 
for a heart disorder, secondary to scarlet fever.  See 
38 U.S.C.A. §§  5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a heart 
disorder, claimed as secondary to scarlet fever, the appeal 
is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

